Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya et al.,  (EP 2905665), hereinafter Shibuya.

      Regarding Claim 1, Shibuya disclose a diagnostic device comprising:
     a reception unit (Fig.18, para [0163]-[0169], where abnormality sign detection unit 603 detects the abnormality sign of the facility 12 based on the sensor signal) configured to receive (Fig. 18 where abnormality sign detection unit received the event and sensor signal  and operation information DB) context information/[alarm/event signal] see (Fig.18, event signal, para [0169], where phenomenon pattern classification units 606 and further the classifying the phenomenon pattern by using alarm included in the event signal may indicate a decrease in oil pressure, a decrease in water pressure, a water temperature, a start delay, e.g., contest information corresponds to the [event signal]/alarm) and
    sensing information (Fig. 3, # 101b, sensor 1, sensor2…sensor5…; para [0163], where the abnormality is detected based on the sensor signal output from the facility), the context information corresponding to a certain operation of a target item (para [0182], where sensor signal as the diagnosis target, para [0002], where plurality of sensors are attached to the facility or the plant as a target) constituting a target device (Fig. 3, sensor 1-sensor 5, Fig. 8, S22, Fig. 2 and 9, sensor signal,  Fig. 12,  S60, S58, para [0002], where plurality of sensors are attached to the facility or the plant as a target, e.g., attached sensor is a target device) and being a piece of a plurality of pieces of context information/[alarm/event signal] (see: Fig. 18, para [0163]-[0169] and [0180]-[0182], where abnormality sign detection unit 603 detects the abnormality sign of the facility 12 based on the sensor signal and further the phenomenon pattern classification reference creation unit 605 creates the classification reference for classifying the phenomenon pattern by using the alarm included in the event signal as the teacher. For example, the alarm included in the event signal may indicate a decrease in oil pressure, a decrease in water pressure, a water temperature, a start delay, and the like of the facility 12, e.g., use a “diagnosis models” created based on classification of “phenomenon patterns” that are extracted by the “event signal” / one or more pieces of the context information/ and “sensor signal’ Vsensing information/. Also the contest information corresponds to the different parameters of the event signal, which indicate changes the oil pressure, water pressure which is pieces of context information/alarm/[event signal])
each describing an operation of the target item determined depending on a type of operation performed by the target device (para [0182], where the abnormality sign detection unit 603 detects the abnormality sign by using the sensor signal (for example, the current sensor signal) as the diagnosis target), the sensing information (Fig. 3, 101b, para [0036], where sensor detects, for example, a temperature of a cylinder, oil, or cooling water, a pressure of oil or cooling water, a rotation speed of a shaft, a room temperature, an operation time) being information on a physical quantity that varies in accordance with the operation of the target item(para [0013], where lists examples of sensors); and
       a determination unit configured to determine a state of the target item (Fig.5, # 203 (abnormality measure calculation unit) and 204 (threshold value calculation unit) and # 205(abnormality detection unit), e.g.,  abnormality detection unit corresponds to the detecting a target item or para [0002], where plurality of sensors are attached to the facility or the plant as a target, e.g., target item corresponds to the objects/units attached with sensors) based on the sensing information detected while the target item is performing the certain operation, and based on a model corresponding to the received context information, the model being a model of one or more models respectively defined for one or more pieces of the context information/[alarm/event signal], see (Fig. 18, where abnormality sign detection unit 603, history information DB 602, phenomenon pattern classification reference creation units 605 and 611, diagnosis model creation units 607 (diagnosis model creation unit) and 613 (diagnosis model creation unit), para [0163]-[0169] and [0180]-[0182], where abnormality sign detection unit 603 detects the abnormality sign of the facility 12 based on the sensor signal and further the phenomenon pattern classification reference creation unit 605 creates the classification reference for classifying the phenomenon pattern by using the alarm included in the event signal as the teacher. For example, the alarm included in the event signal may indicate a decrease in oil pressure, a decrease in water pressure, a water temperature, a start delay, and the like of the facility 12, e.g., use a “diagnosis models” created based on classification of “phenomenon patterns” that are extracted by the “event signal” / one or more pieces of the context information/ and “sensor signal’ Vsensing information/. Also the contest information corresponds to the event signal, which indicate changes the oil pressure, water pressure).

Regarding Claim 2, Shibuya disclose the diagnostic device according to claim 1, wherein the determination unit specifies, based on the context information, the sensing information detected while the target item is performing the certain operation, and determines the state of the target item/[abnormality] based on the specified sensing information (para [0163]-[0169] and [0180]-[0182], where abnormality sign detection unit 603 detects the abnormality sign of the facility 12 based on the sensor signal and further the phenomenon pattern classification reference creation unit 605 creates the classification reference for classifying the phenomenon pattern by using the alarm included in the event signal as the teacher. For example, the alarm included in the event signal may indicate a decrease in oil pressure, a decrease in water pressure, a water temperature, a start delay, and the like of the facility 12, e.g., use a “diagnosis models” created based on classification of “phenomenon patterns” that are extracted by the “event signal” / one or more pieces of the context information/ and “sensor signal’ Vsensing information/);(para [0033], where the abnormality sign detection unit 103 detects an abnormality sign by using the sensor signal (for example, the current sensor signal) used in the diagnosis target. Next, the phenomenon pattern extraction unit 104 extracts the phenomenon pattern. Next, the phenomenon pattern classification unit 108 classifies the extracted phenomenon pattern by using the classification reference. Next, the maintenance work suggestion unit 110 extracts the work keyword suggested to the maintenance worker by using the phenomenon pattern classification result classified by the phenomenon pattern classification unit 108 and the diagnosis model created by the diagnosis model creation until 09 and suggests the maintenance work based on the work keyword).

Regarding Claim 3, Shibuya disclose the diagnostic device according to claim 1, wherein the reception unit receives a plurality of pieces of sensing information (para [0169], where the alarm included in the event signal may indicate a decrease in oil pressure, a decrease in water pressure, a water temperature, a start delay, and the like of the facility 12), and based on, out of the received pieces of sensing information, the sensing information detected during a term which is specified by the received context information and in which the target item is performing a certain operation, and based on the model corresponding to the received context information, the determination unit determines the state of the target item in the term (para [0180]-[0182], where "diagnosis model creation phase" that creates the diagnosis model by using the past sensor signal, the event signal, and the maintenance history information and a "maintenance work suggestion phase" of detecting the abnormality sign based on the sensor signal, estimating the alarm by using the diagnosis model, and suggesting the maintenance work); (para [0163]-[0169], where abnormality sign detection unit 603 detects the abnormality sign of the facility 12 based on the sensor signal and further the phenomenon pattern classification reference creation unit 605 creates the classification reference for classifying the phenomenon pattern by using the alarm included in the event signal as the teacher. For example, the alarm included in the event signal may indicate a decrease in oil pressure, a decrease in water pressure, a water temperature, a start delay, and the like of the facility 12, e.g., use a “diagnosis models” created based on classification of “phenomenon patterns” that are extracted by the “event signal” / one or more pieces of the context information/ and “sensor signal’ Vsensing information/).

Regarding Claim 4, Shibuya disclose the diagnostic device according to claim 1, wherein the reception unit receives a plurality of types of sensing information each corresponding to a different physical quantity, and the determination unit determines the state of the target item based on, out of the types of the sensing information, the sensing information determined in accordance with the context information, and based on the model corresponding to the received context information (para [0013], [0163]-[0183], where various sensors such as an oil pressure sensor, a water pressure sensor, and a temperature sensor, i.e., the temperature and pressure are physical quantity) and further (where "diagnosis model creation phase" that creates the diagnosis model by using the past sensor signal, the event signal, and the maintenance history information and a "maintenance work suggestion phase" of detecting the abnormality sign based on the sensor signal, estimating the alarm by using the diagnosis model, and suggesting the maintenance work).

Regarding Claim 9, Shibuya disclose the diagnostic device according to claim 1, the model is generated based on sensing information (para [0161], where a plurality of the facilities 12 exist in accordance with the model or the machine, the information processing apparatus 11 may create the diagnosis model in accordance with the model or the machine. Then, the information processing apparatus 11 may detect and diagnose the abnormality sign of the facility 12 in accordance with the model or the machine) on the physical quantity detected while the target device is operating in a normal state (Fig.3, 101 b, para [0036], where sensor detects, for example, a temperature of a cylinder, oil, or cooling water, a pressure of oil or cooling water, a rotation speed of a shaft, a room temperature, an operation time), and
    the determination unit obtains a likelihood of the received sensing information relative to the generated model and outputs quality information defined in accordance with the likelihood (para [0051] and [0053], where a customization operation 222 may allow the user to define a pattern-based model implementing one or more patterns or rules (i.e. a likelihood of the received sensing information relative to the generated model )for filtering, normalizing ...all relationships where the confidence meets the threshold (i.e. quality information) are selected).

Regarding Claim 11, Shibuya disclose the diagnostic device according to claim 1, wherein the one or more models comprise a plurality of models defined in accordance with the context information and quality, and the determination unit determines the state of the target item with respect to each of the models and outputs information indicating the quality corresponding to the model with which the state of the target item is determined to be normal, as recited in claims 4 and 9.

Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 1.

Regarding Claim 15, Shibuya disclose a diagnostic system comprising:
     the diagnostic device includes a reception unit configured to receive context information and sensing information, the context information corresponding to a certain operation of a target item constituting a target device and being a piece of a plurality of pieces of context information each describing an operation of the target item determined depending on a type of operation performed by the target device, the sensing information being information on a physical quantity that varies in accordance with the operation of the target item, and
     a determination unit configured to determine a state of the target item based on the sensing information detected while the target item is performing the certain operation, and based on a model corresponding to the received context information, the model being a model of one or more models respectively defined for one or more pieces of the context information, as recited in Claims 1 and 14.

Additionally, Shibuya disclose 
Shibuya disclose a diagnostic system comprising:
 a diagnostic device (Fig. 18, where abnormality sign detection unit 603, history information DB 602, phenomenon pattern classification reference creation units 605 and 611, diagnosis model creation units 607 (diagnosis model creation unit) and 613 (diagnosis model creation unit)); and
     a target device on which the diagnostic device performs diagnosis (Fig. 18, event signal, # 603, abnormality sign detection unit, [0002], where plurality of sensors are attached to the facility or the plant as a target, e.g., target device corresponds to the device/units attached with sensors);
the target device includes a sensing unit configured to detect the physical quantity (para [0013], [0163]-[0183], where various sensors such as an oil pressure sensor, a water pressure sensor, and a temperature sensor, i.e., the temperature and pressure are physical quantity), and a transmission unit configured to transmit the detected physical quantity to the diagnostic device (para [0059], where facility 12 outputs a sensor signal indicating the state of the facility 12, and transmits the sensor signal to the information processing apparatus 11 via the network 14).



Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (EP 2905665) in view of Maeda (U.S.Pub.20120041575).

       Regarding Claim 6, Shibuya disclose the diagnostic device according to claim 1, but does not disclose comprising an acceptance unit configured to receive an input of context information that differs from the context information received by the reception unit, wherein the determination unit determines the state of the target item based on the received sensing information, and based on a model corresponding to at least one of the context information received by the reception unit and the context information received by the acceptance unit.

Maeda disclose an acceptance unit configured to receive an input of context information that differs from the context information received by the reception unit, wherein the determination unit determines the state of the target item based on the received sensing information, and based on a model corresponding to at least one of the context information received by the reception unit and the context information received by the acceptance unit (Fig. 4, anomaly detection and diagnoses after anomaly; para [0069], where anomaly is detected (i.e. determines the state of the target item based on the received sensing information) from a time-series signal from a facility by time-series signal feature extraction/classification 24 (i.e. an input of context information that differs from the context information received by the reception unit); The number of facilities is not necessarily limited to one. A plurality of facilities may be considered as objects, collateral information such as information regarding a maintenance event (an alarm or a work record (i.e. context information): specifically, activation, shutdown, and operation condition settings of a facility, information on various failures, information on various warnings, routine inspection information, operation environment such as installation temperature, accumulated operation time, part replacement information, adjustment information, cleaning information, and the like) of each facility is retrieved (i.e. a model corresponding to at least one of the context information )  to detect an anomaly at high sensitivity).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide acceptance unit configured to receive an input of context information that differs from the context information received by the reception unit, as taught by Maeda into Shibuya reference in order to more accurately determine the abnormal state.

Regarding Claim 12, Shibuya disclose the diagnostic device according to claim 1, but does not disclose the context information indicates operating time of a drive unit included in the target device.

Maeda disclose the context information indicates operating time of a drive unit included in the target device (para [0069], where anomaly is detected from a time-series signal from a facility/ target device by time-series signal feature extraction/classification 24. A plurality of facilities may be considered as objects. At the same time, collateral information such as information regarding a maintenance event).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide operating time of a drive unit, as taught by Maeda into Shibuya reference in order to more accurately determine the abnormal state.

Claims 5, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (EP 2905665).

Regarding Claim 5, Shibuya disclose the diagnostic device according to claim 1, further comprising a generation unit configured to generate, a model corresponding to the context information (Fig.18, # 605 Phenomenon Pattern Classification Reference (i.e. model) Creation Unit (i.e. generation), para [0131], where work extraction unit is operated in the diagnoses model creating phase and is not operated in the maintenance work suggestion phase and “A diagnosis model creation unit creates a diagnosis model for estimating a work keyword suggested to a maintenance worker based on the classified phenomenon pattern and the work keyword,” see abstract ) based on the sensing information corresponding to the context information (e.g. “The work diagnosis model display window 1011 displays a part dedicated for the alarm (i.e. sensing information corresponding to the context information) having a high possibility in the diagnosis model created by the diagnosis model creation unit 613.”, see para [0211]).
	Shibuya does not explicitly teach that the model is generated when context information for which no model has been defined is received. However it would have been obvious to generate a model when no model had been defined since it has been held in KSR that it is "Obvious to try" when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. two solutions - generating a model or not generating a model). Therefore it would have been obvious to generate a model for previously unmodeled context information so that abnormalities in a plant can be accurately detected and diagnosed.

        Regarding Claim 7, Shibuya disclose the diagnostic device according to claim 1, wherein the determination unit determines, based on the received sensing information, a term for use (para [0025], where sensor signal which gas been generated during a predetermined period …and correlation unit extract a predetermined amount of past sensor signals) in determining the state of the target item from a term specified by the received context information, and determines the state of the target item based on the sensing information detected during the determined term and the model (para [0163]-[0169] and [0180]-[0182], where abnormality sign detection unit 603 detects the abnormality sign of the facility 12 based on the sensor signal and further the phenomenon pattern classification reference creation unit 605 creates the classification reference for classifying the phenomenon pattern (i.e. determines the state of the target item) by using the alarm (i.e. the received context information) included in the event signal as the teacher. For example, the alarm included in the event signal may indicate a decrease in oil pressure, a decrease in water pressure, a water temperature, a start delay, and the like of the facility 12, e.g., use a “diagnosis models” created based on classification of “phenomenon patterns” that are extracted by the “event signal” / one or more pieces of the context information/ and “sensor signal’ Vsensing information/);(para [0033], where the abnormality sign detection unit 103 detects an abnormality sign by using the sensor signal (for example, the current sensor signal) used in the diagnosis target. Next, the phenomenon pattern extraction unit 104 extracts the phenomenon pattern. Next, the phenomenon pattern classification unit 108 classifies the extracted phenomenon pattern by using the classification reference. Next, the maintenance work suggestion unit 110 extracts the work keyword suggested to the maintenance worker by using the phenomenon pattern classification result classified by the phenomenon pattern classification unit 108 and the diagnosis model created by the diagnosis model creation until 09 and suggests the maintenance work based on the work keyword).
.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to implementation starting from any of the documents so solve the problem of how to achieve machine learning.

Regarding Claim 13, Shibuya disclose the diagnostic device according to claim 1, wherein the one or more models comprise a plurality of models (Fig. 2, # 107, where pattern classification reference creation unit and # 109 diagnosis model creation unit, para [0128], where phenomenon patterns P1,…..,Pn which are extracted from the sensor signal groups g1,…,gn by the phenomenon pattern extraction unit 104) defined in accordance with the context information (para [0188], where classification reference for classifying the phenomenon pattern according to the alarm code) and (para [0177], where diagnosis model creation unit creates the diagnoses model for estimating the work keywork suggested to the maintenance worker from the phenomenon pattern classification result every alarm) and quality (para [0162], where the abnormality sign detection unit 103 may calculate a threshold (i.e., quality information) value used for determine whether the sensor signal is abnormal) , and the determination unit determines the state of the target item based on the model corresponding to specified quality(para [0051] and [0053], where a customization operation 222 may allow the user to define a pattern-based model implementing one or more patterns or rules (i.e. received sensing information relative to the generated model ) for filtering, normalizing ...all relationships where the confidence meets the threshold (i.e. quality information) are selected) and the received context information (para [0200], where process is performed on each of the alarms …in the alarm estimation unit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determine the state of the target item based on the model corresponding to specified quality and the received context information, into Shibuya reference in order to keep into account limited operation time of some tool components.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya   in view of Sharma et al., (U.S. Pub.20160098645), hereinafter Sharma.

      Regarding Claim 8, Shibuya disclose the diagnostic device according to claim 1, but does not disclose the determination unit obtains a likelihood of the received sensing information relative to the model, and determines the state of the target item by comparing at least one of the likelihood and a value indicating a change in the likelihood with a threshold.

Sharma disclose the determination unit obtains a likelihood of the received sensing information relative to the model, and determines the state of the target item by comparing at least one of the likelihood and a value indicating a change in the likelihood with a threshold (para [0050], where the model evaluation operation 220 makes corrections to the training data and adjusts a threshold for the appropriate model based on input from a user. The model evaluation operation 220 includes applying the prediction models to the test data. The prediction models compute confidence values (i.e., probabilities) that a mention satisfies the relationship based on a statistical analysis of the feature vector supplied to model...a comparison of the confidence values against a threshold, which may set to, without limitation, a default value or a value estimated from the training and/or test results).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comparing at least one of the likelihood , as taught by Sharma into Shibuya reference in order to build high precision models with low cost.

Examiner assumes that quality information is adjusted threshold values.

Regarding Claim 10, Shibuya disclose the diagnostic device according to claim 9, wherein the determination unit compares at least one of the likelihood and a value indicating a change in the likelihood with a plurality of thresholds to determine quality information from among a plurality of pieces of quality information, and outputs the determined quality information.

Sharma disclose the determination unit compares at least one of the likelihood and a value indicating a change in the likelihood with a plurality of thresholds to determine quality information from among a plurality of pieces of quality information, and outputs the determined quality information (para [0054], where filters may dynamically specify or modify the selection threshold); (para [0055], where retraining operation 224 retrains the prediction models using the full set of training data updated based on the inputs from the user and adjusts the threshold in response to the inputs from the user. Estimated thresholds may be adjusted during retraining).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comparing at least one of the likelihood, as taught by Sharma into Shibuya reference in order to build high precision models with low cost.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Yamamoto (U.S.Pub.20150293523) disclose (para [0072-0074], where initial measurement data for predetermined operating patterns] is used as training data (data collected via machine learning), and re-measured data for the same operating patterns] is used as test data(sensor data).
Thus a high accuracy diagnosis of a normal/abnormal machine tool state can be performed using the 1 class SVM method);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)27223022302. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2857